Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER Pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002 In connection with the filing with Securities and Exchange Commission of the Amendment No. 1 to the Annual Report of Hemagen Diagnostics, Inc. on Form 10-KSB for the period ending September 30, 2007, (the “Report”), I, Catherine M. Davidson, PrincipalFinancial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operation of the Company. /s/ Catherine M. Davidson Catherine M. Davidson Controller, Principal Financial Officer January 28, 2008
